     Case 8:19-mj-00419-DUTY Document 5 Filed 05/24/19 Page 1 of 2 Page ID #:957




 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar. No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Applicant
     UNITED STATES OF AMERICA
14
                            UNITED STATES DISTRICT COURT
15
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     IN RE: SEARCH WARRANT FOR             No. 8:19-MJ-419
17
     Ten Digital Devices in the            [PROPOSED] ORDER SEALING
18   Custody of the Internal               DOCUMENTS
     Revenue Service – Criminal
19   Investigation                         (UNDER SEAL)

20

21        For good cause shown, IT IS HEREBY ORDERED that the search

22   warrant and all attachments thereto, the application for the search

23   warrant and all attachments thereto, as well as the ex parte

24   application for order sealing documents, the memorandum of points

25   and authorities, the declaration of Julian L. André, and this

26   Court’s sealing order, and all documents subsequently filed under

27   this same case number until such time as a unsealing order is

28   issued, shall be kept under seal until further order of the Court,

                                            1
     Case 8:19-mj-00419-DUTY Document 5 Filed 05/24/19 Page 2 of 2 Page ID #:958




 1   or until the government determines that these materials are subject

 2   to its discovery obligations in connection with criminal

 3   proceedings, at which time they may be produced to defense counsel.

 4   The executing agents or officers are permitted to provide a copy of

 5   the search warrant as required by Federal Rule of Criminal Procedure

 6   41(f).

 7

 8   May 24, 2019
     DATE                                    HONORABLE DOUGLAS F. McCORMICK
 9                                           UNITED STATES MAGISTRATE JUDGE

10

11          IN CASE OF DENIAL:

12          The government’s application for an order sealing documents is

13   DENIED.    The underlying documents and the sealing application shall

14   be returned to the government, without filing of the documents or

15   reflection of the name or nature of the documents on the clerk’s

16   public docket.

17          IT IS SO ORDERED.

18

19
     DATE                                    HONORABLE DOUGLAS F. MCCORMICK
20                                           UNITED STATES MAGISTRATE JUDGE

21

22   Presented by:

23

24   JULIAN L. ANDRÉ
     BRETT A. SAGEL
25   Assistant United States Attorneys

26

27

28

                                            2
